DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 6/25/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 25 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/25/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 4-12, 14, 15, and 21-24 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/25/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 4-12, 14, 15, 21, 23, and 24 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) as set forth in the Non-Final Rejection filed 03/25/21 is herein amended due to the Applicant’s amendments.

Claim 22 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) and Zhang et al. (Nat. Commun.  2014, 5:5008) as set forth in the Non-Final Rejection filed 03/25/21 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4-12, 14, 15, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215).
	Regarding Claims 1, 4-12, 14, 21, 23, and 24, Park et al. discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image1.png
    398
    363
    media_image1.png
    Greyscale

(Fig. 5) comprising a First light-emitting layer (light emission layer) and a Mixed intermediate layer (mixed electron-blocking layer).  Notice that the Second light-emitting layer is also inherently a hole-transporting layer (as it must transport holes to the First light-emitting layer).  Park et al. discloses the presence of a buffer layer between the (mixed) intermediate layer and one (or both) light-emitting layer(s) ([0028], [0071]; Fig. 6); the presence of such a buffer layer leads to improvement in carrier blocking performance ([0094]).  Park et al. discloses that the “Hole transport layer” and/or the “Hole injection layer” are optional (i.e., need not be present) ([0073], [0081]); examples of such a configuration wherein there is an absence of such layers are shown in Figs. 1A-E (prior art) including:

    PNG
    media_image2.png
    382
    483
    media_image2.png
    Greyscale

The absence of the “Hole transport layer” would result in the following sequence of layers in the organic EL device as disclosed by Park et al.:  substrate, anode, Hole injection layer (hole-injecting layer), Second light-emitting layer (hole-transporting layer), Mixed intermediate layer (mixed electron-blocking layer), First light-emitting layer (light emission layer), electron-transporting layer, electron-injecting layer, and cathode.  
	Park et al. further discloses that the mixed intermediate layer comprises a mixture of a hole-blocking material and an electron-blocking material at 1-100:1 or 1:1-100 ([0023]); the thickness of the mixed intermediate layer is at 0.1-100 nm ([0024]).  The hole-blocking material includes BAlq ([0066]), while the electron-blocking material includes NPB ([0068]); notice that both BAlq and NPB are also inherently transporting materials.  An embodiment is disclosed wherein the mixed intermediate layer that is 5 nm thick comprises a mixture of NPD (NPB) and BAlq ([0113], [0116]]; Table 2) at 9:1, 8:2, and 7:3 mixture ratios ([0126]; Table 3).  Park et al. discloses that the light-emitting comprises a phosphorescent material (emissive material) ([0049], [0074]).  However, Park et al. does not explicitly disclose the LUMO (and other) energy level limitation(s) as recited by the Applicant.
	Mulani et al. discloses Ir(dmp)3 for use in organic EL devices (Abstract); the complex “provides effective and potential applicable yellow material” due to “high 3 as disclosed by Mulani et al. to any of the light-emitting layers of the organic EL device as disclosed by Park et al.  The motivation is provided by the disclosure of Mulani et al., which teaches that its inventive complex is an effective yellow material for organic EL devices, with high luminance quality and outstanding efficiencies.
It is the position of the Office that the energy limitations as recited by the Applicant would be inherently met by the configuration as disclosed by Park et al. in view of Mulani et al.  Evidence is provided by the fact that Ir(dmp)3 is an iridium-based phosphorescent complex in combination with NPB and BAlq, all of which are preferred by the Applicant (see Claims 5, 11, and 21; [0021] of the present publication).

Regarding Claim 15, Park et al. does not explicitly disclose the ratios as recited by the Applicant.  Nevertheless, it is the position of the Office that such a ratio can easily be produced during the normal course of experimentation.  The motivation is provided by the fact it has been long established that “where the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation.  Notice that Park et al. explicitly teaches a hole-blocking material to electron-blocking material ratio of 1-100:1 or 1:1-100 ([0023]); explicit embodiments are disclosed with ratios of 2.33:1 and 4:1, in an experiment wherein the ratios are varied and tested ([0126]; Table 3), thus rendering the production of a ratio such as 3:1 easily envisioned by one of ordinary skill in the art.


10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) as applied above and in further view of Zhang et al. (Nat. Commun.  2014, 5:5008).
Park et al. in view of Mulani et al. and Zhang et al. discloses the organic light-emitting device of Claim 21 as shown above.  Park et al. discloses that the light-emitting layer comprises one or more phosphorescent materials ([0074]).  However, Park et al. in view of Mulani et al. does not explicitly disclose a linear gradation of the light-emitting layer.
Zhang et al. discloses an organic electroluminescent (EL) device comprising a light-emitting layer, wherein a blue phosphorescent material (an iridium-based complex) is doped in a graded manner into the light-emitting layer (further comprising excess host material); such graded doping extends the lifetime of the device (page 2).  The doping concentration varies linearly with position (Results, page 2).  Zhang et al. discloses that such an architecture would be “generally applicable to a wide range of phosphorescent” devices (page 5).  It would have been obvious to utilize Ir(dmp)3 as dopant material in the light-emitting layer of the organic EL device as disclosed by Park et al. in view of Mulani et al. that is linearly graded and thus configured in the manner as taught by Zhang et al.  The motivation is provided by the disclosure of Zhang et al., which teaches that such a configuration results in extended lifetime of the device.

Response to Arguments


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAY YANG/Primary Examiner, Art Unit 1786